     Case 1:16-cr-02065-RMP      ECF No. 190   filed 11/02/20   PageID.1077 Page 1 of 12




1
                                                                          FILED IN THE
2                                                                     U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



3                                                               Nov 02, 2020
                                                                     SEAN F. MCAVOY, CLERK

4

5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                  NO: 1:16-CR-2065-RMP
8                                Plaintiff,
                                                  ORDER DENYING DEFENDANT’S
9             v.                                  MOTION TO VACATE, SET ASIDE
                                                  OR CORRECT SENTENCE UNDER
10    JESSE ALLEN DAUENHAUER,                     28 U.S.C. § 2255

11                               Defendant.

12

13            Pursuant to 28 U.S.C. § 2255, Defendant Jesse Allen Dauenhauer moves pro

14   se to vacate his 51-month sentence for the conviction of being a felon in possession

15   of a firearm and ammunition. ECF Nos. 189 (Motion to Vacate); 166 (Judgment).

16   Having reviewed Defendant’s Motion to Vacate, the Court issues the following

17   order.

18                                     BACKGROUND

19            Defendant Dauenhauer was involved in a one-car collision on August 13,

20   2016. See ECF No. 131 at 5 (Factual Basis and Statement of Facts in Plea

21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 1
     Case 1:16-cr-02065-RMP     ECF No. 190    filed 11/02/20   PageID.1078 Page 2 of 12




1    Agreement). Several bystanders observed the high-speed collision and approached

2    the vehicle, where they saw that Dauenhauer was the sole occupant. Id.; see also

3    ECF No. 185 at 3. A witness saw a firearm in the vehicle, removed it, and placed

4    it on the trunk of the car. Id. A witness also called the Yakima Police Department,

5    and the officer dispatched to the accident scene arrested Dauenhauer for driving

6    under the influence. Id. The officer subsequently secured a search warrant for the

7    vehicle. Id. Upon execution of the search warrant, and a following search warrant,

8    law enforcement officers found a missing cylinder from the firearm that had been

9    removed from the vehicle, as well as three other firearms and ammunition. Id.

10         An indictment charging Dauenhauer with being a felon in possession of a

11   firearm was filed on September 13, 2016, followed by a Superseding Indictment

12   adding forfeiture allegations on November 8, 2016. ECF Nos. 17 and 28.

13         The Court initially appointed counsel from the Federal Defenders of Eastern

14   Washington and Idaho to represent Dauenhauer, but once the attorney-client

15   relationship deteriorated, the Court appointed Criminal Justice Act counsel to

16   appear as substitute defense counsel. ECF No. 45. While represented by CJA

17   counsel, Dauenhauer filed a pro se motion to dismiss, arguing that: (1) he was

18   denied effective assistance of counsel by the first counsel appointed to represent

19   him; (2) he was arrested on an unlawful warrant that was never received or

20   returned; (3) the federal magistrate judge who issued the warrant lacked authority

21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 2
     Case 1:16-cr-02065-RMP      ECF No. 190    filed 11/02/20   PageID.1079 Page 3 of 12




1    to do so; (4) the Court lacks venue because the Constitution requires a trial by

2    judge; (5) his civil rights were violated, in violation of 42 U.S.C. § 1983, by the

3    criminal prosecution; and (6) the prosecution infringes on his right to bear arms.

4    See ECF Nos. 95 and 118. The Government responded to Dauenhauer’s motion.

5    ECF No. 97. The Court heard and denied Dauenhauer’s motion to dismiss upon a

6    finding that the authority relied on by the Government in opposing the motion to

7    dismiss was determinative. ECF Nos. 118 at 2.

8            In addition, Dauenhauer moved, through counsel, to suppress the evidence

9    seized based on the search warrants executed against the vehicle and requested a

10   Franks 1 hearing. ECF No. 92. After the suppression motion was fully briefed, and

11   after hearing oral argument on the motion, the Court denied the suppression motion

12   and the Franks hearing request. ECF No. 128. The Court concluded that the

13   Yakima Police had probable cause to arrest Dauenhauer and supported the search

14   warrant requests with facts and circumstances supporting that a search of the

15   vehicle may produce the particular items sought, which were evidence of a federal

16   crime. See id. at 11.

17           Defense counsel also filed a motion in limine on behalf of Dauenhauer and a

18   trial brief as the trial date approached. ECF Nos. 96 and 123.

19

20   1
         Franks v. Delaware, 438 U.S. 154 (1978).
21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 3
     Case 1:16-cr-02065-RMP     ECF No. 190    filed 11/02/20   PageID.1080 Page 4 of 12




1          On the day that the trial was scheduled to being, June 5, 2017, Dauenhauer

2    changed his plea to guilty, pursuant to a plea agreement. ECF Nos. 131 and 132.

3    Dauenhauer pleaded to one count of being a felon in possession of a firearm, in

4    violation of 18 U.S.C. § 922(g)(1). Id. The plea agreement preserved

5    Dauenhauer’s right to appeal the Court’s orders denying his motion to dismiss and

6    motion to suppress evidence. ECF No. 131 at 12. Dauenhauer “expressly waived

7    his right to file any post-conviction motion under 28 U.S.C. § 2255, attacking his

8    conviction or sentence, except an appeal based on ineffective assistance of

9    counsel.” Id. at 14.

10         Prior to sentencing, Dauenhauer’s counsel objected to the sentencing

11   enhancement, based on a crime of violence, that was included in the United States

12   Probation Office’s Presentence Investigation Report. ECF No. 143. Defense

13   counsel also filed a sentencing memorandum and supporting exhibits. ECF Nos.

14   158, 160, and 162. At sentencing, the Court overruled Defendant’s objection to the

15   crime of violence enhancement to the base offense level; determined that the

16   Defendant’s base offense level was 22, his criminal history category was III, and

17   his guideline range was 51 to 63 months; and imposed a term of incarceration of 51

18   months followed by a three-year term of supervised release. ECF Nos. 165, 166,

19   and 168.

20

21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 4
     Case 1:16-cr-02065-RMP     ECF No. 190    filed 11/02/20   PageID.1081 Page 5 of 12




1          Dauenhauer appealed his conviction and sentence to the United States Court

2    of Appeals for the Ninth Circuit. ECF No. 173. Dauenhauer was appointed new

3    counsel on appeal. ECF No. 172.

4          The Ninth Circuit heard Dauenhauer’s appeal on the briefs and record and

5    affirmed this Court’s denial of Dauenhauer’s suppression motion and application

6    of the crime of violence sentencing enhancement. ECF Nos. 184, 185 and 186.

7    Dauenhauer petitioned for a writ of certiorari from the United States Supreme

8    Court, which was denied by letter dated April 15, 2019, and filed on April 22,

9    2019. ECF Nos. 187 and 188.

10                                 LEGAL STANDARD

11         The text of 28 U.S.C. § 2255(a) reads:

12         A prisoner in custody under sentence of a court established by Act of
           Congress claiming the right to be released upon the ground that the
13         sentence was imposed in violation of the Constitution or laws of the
           United States, or that the court was without jurisdiction to impose such
14         sentence, or that the sentence was in excess of the maximum authorized
           by law, or is otherwise subject to collateral attack, may move the court
15         which imposed the sentence to vacate, set aside or correct the sentence.

16   28 U.S.C. § 2255(a). The claimed error of law must be “a fundamental defect which

17   inherently results in a complete miscarriage of justice.” Davis v. United States, 417

18   U.S. 333, 346 (1974) (quoting Hill v. United States, 368 U.S. 424, 429 (1962)).

19   Moreover, a section 2255 motion must allege specific facts which, if true, would

20

21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 5
     Case 1:16-cr-02065-RMP      ECF No. 190    filed 11/02/20   PageID.1082 Page 6 of 12




1    entitle an individual to relief. See United States v. Rodrigues, 347 F.3d 818, 824

2    (9th Cir. 2003).

3          Rule 4(b) of the Rules Governing Section 2255 Proceedings requires a district

4    court to dismiss a section 2255 motion “[i]f it plainly appears from the motion, any

5    attached exhibits, and the record of prior proceedings that the moving party is not

6    entitled to relief.” If the Court does not dismiss pursuant to Rule 4(b), the Court

7    shall order the Government “to file an answer, motion, or other response within a

8    fixed time, or to take other action the judge may order.” The Court also should hold

9    an evidentiary hearing in a motion under section 2255 “[u]nless the motion and the

10   files and records of the case conclusively show that the prisoner is entitled to no

11   relief.” 28 U.S.C. § 2255(b).

12                                      DISCUSSION

13         Statute of Limitations

14         Congress provided a 1-year statute of limitations for motions to vacate

15   pursuant to 28 U.S.C. § 2255. Motions to vacate filed beyond the one-year

16   limitation period generally are barred and must be dismissed. 28 U.S.C. § 2255(f).

17   The time to file a motion to vacate under 28 U.S.C. § 2255, in relevant part begins

18   to run on “the day on which the judgment of conviction becomes final.” Id. A

19   decision is final “when a judgment of conviction has been rendered, the availability

20   of appeal exhausted, and the time for a petition for certiorari elapsed or a petition

21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 6
     Case 1:16-cr-02065-RMP      ECF No. 190     filed 11/02/20   PageID.1083 Page 7 of 12




1    for certiorari finally denied.” Griffith v. Kentucky, 479 U.S. 314, 321 (1987).

2    Defendant appealed from his conviction, and the United States Supreme Court’s

3    denial of certiorari was filed on April 22, 2019. ECF No. 188. Defendant filed the

4    instant motion one year later, on April 22, 2020. ECF No. 189. Therefore,

5    Defendant’s motion is timely.

6          Ineffective Assistance of Counsel

7          Defendant claims in Ground Three that he received ineffective assistance of

8    counsel “from the very beginning . . . .” ECF No. 189 at 7. Defendant asserts:

9          My first attorney, Rick Hoffman did not even show up to my
           preliminary hearing or arraignment. My attorney Mike Lynch filed by
10         Pro Se Motion to Dismiss. He informed me that I was right on my
           issues in regards to the second amendment never being amended or
11         changed and that Article VI was the controlling factor in terms of what
           the judges shall be bound thereby. After that, Mike Lynch told me he
12         would not fight the issues and I would have to write my own Voir dire
           as well as jury instructions. My issues were not presented by my
13         attorney or adjudicated.

14         My appeal attorney David Miller would not fight my constitutional
           issues outlined in my Notice of Appeal nor would the courts recognize
15         my Pro Se Motion to Dismiss. David Miller also would not advocate
           the issues that Alison Guernsey presented to him on my behalf.
16
     ECF No. 189 at 7 (internal citation omitted).
17
           The well-established two-prong test for analyzing ineffective assistance of
18
     counsel claims is deficient performance and resulting prejudice. See Strickland v.
19
     Washington, 466 U.S. 668 (1984). Mere conclusory allegations, unsupported by
20
     specific facts, are insufficient to state a claim of ineffective assistance of counsel.
21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 7
     Case 1:16-cr-02065-RMP      ECF No. 190    filed 11/02/20   PageID.1084 Page 8 of 12




1    See James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994). Furthermore, reviewing courts

2    must apply a “strong presumption” that “counsel’s conduct falls within the wide

3    range of reasonable professional assistance.” Strickland, 466 U.S. at 689.

4          In evaluating an ineffective assistance of counsel claim, the Court may

5    consider the performance and prejudice components of the Strickland test in either

6    order. Strickland, 466 U.S. at 697. The Court need not consider one component if

7    there is an insufficient showing of the other. Id.

8          Even liberally construing Defendant’s ineffective assistance of counsel

9    claim, Defendant is plainly not entitled to relief on his ineffective assistance of

10   counsel ground. Defendant does not present any facts supporting that counsel

11   provided deficient performance under an objective standard of reasonableness.

12   With respect to Defendant’s first counsel, he contends only that counsel was not

13   present at the arraignment. The record reflects that Defendant was represented by

14   other Assistant Federal Defenders from the same office as his appointed counsel at

15   his initial appearance (Assistant Federal Defender Allison Guernsey) and

16   arraignment on his indictment (Assistant Federal Defender Jeremy Sporn). ECF

17   Nos. 7 and 21. At both proceedings, Defendant was advised of and acknowledged

18   his rights, and Defendant pleaded not guilty at his arraignment. Id. Defendant

19   does not explain how he was prejudiced by these events, and the Court concludes

20   that any deficiency with respect to his first counsel related to the initial appearance

21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 8
     Case 1:16-cr-02065-RMP      ECF No. 190    filed 11/02/20   PageID.1085 Page 9 of 12




1    and arraignment was harmless. See Agadaga v. United States, No. 95-35935, 1997

2    U.S. App. LEXIS 30102, at *3 (9th Cir. Oct. 27, 1997) (holding that defendant was

3    not prejudiced by an unrepresented appearance at arraignment where defendant

4    pleaded not guilty and court set trial date) (citing Wilfong v. Johnston, 156 F.2d

5    507, 508−09 (9th Cir. 1946); Black v. United States, 348 F.2d 159, 160 (9th Cir.

6    1965)).

7          The remainder of Defendant’s claim of ineffective assistance, with respect to

8    his second trial counsel and his appellate counsel, allege representation that was

9    contrary to Defendant’s own understanding of the case and his preferences with

10   respect to strategy. However, these contentions fail on their face because

11   “appointed counsel, and not his client, is in charge of the choice of trial tactics and

12   the theory of defenses.” See Untied States v. Wadsworth, 830 F.2d 1500, 1509 (9th

13   Cir. 1987). Moreover, even if Defendant did support his allegations of

14   professional error by defense counsel, there is no evidence that the outcome likely

15   would have been any different had his counsel presented the issues in the manner

16   Defendant wished. See Harrington v. Richter, 562 U.S. 86, 112 (2011). The Court

17   resolved Defendant’s pro se motion to dismiss against him, after finding the

18   authority relied on by the Government in opposing the motion to dismiss to be

19   determinative. ECF Nos. 118 at 2. Defense counsel moved to suppress evidence

20   on behalf of Defendant and objected to application of the crime of violence

21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 9
     Case 1:16-cr-02065-RMP     ECF No. 190    filed 11/02/20   PageID.1086 Page 10 of 12




1    sentencing enhancement, and the Ninth Circuit found that this Court did not err in

2    rejecting both forms of relief. See ECF No. 185. Defendant does not raise any

3    likelihood of a different result in the instant Motion to Vacate.

4          Pre-Plea Claims

5          Defendant also alleges as grounds for relief under section 2255 the following

6    deficiencies: unlawful arrest (Ground One); illegal vehicle impoundment and

7    search and seizure (Ground Two); and evidence obtained as fruit of the poisonous

8    tree (Ground Four) as grounds for relief. ECF No. 189 at 4−5.

9          The Court first notes that Defendant waived his right to seek relief under 28

10   U.S.C. § 2255 except based on alleged ineffective assistance of counsel. ECF No.

11   131 at 12. Additionally, after a defendant has entered a guilty plea, “he may not

12   thereafter raise independent claims relating to the deprivation of constitutional

13   rights that occurred prior to the entry of the guilty plea.” Tollett v. Henderson, 411

14   U.S. 258, 267 (1973). A “guilty plea represents a break in the chain of events

15   which has preceded it in the criminal process.” Id.

16         The Supreme Court explained further that:

17         . . . when a defendant is convicted pursuant to his guilty plea rather than
           a trial, the validity of that conviction cannot be affected by an alleged
18         Fourth Amendment violation because the conviction does not rest in
           any way on evidence that may have been improperly seized. . . . [T]he
19         conclusion that a Fourth Amendment claim ordinarily may not be raised
           in a habeas proceeding following a plea of guilty . . . rests on the simple
20         fact that the claim is irrelevant to the constitutional validity of his
           conviction.
21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 10
     Case 1:16-cr-02065-RMP    ECF No. 190    filed 11/02/20   PageID.1087 Page 11 of 12




1
     Haring v. Prosise, 462 U.S. 306, 321 (1983) (citations omitted).
2
           Therefore, Defendant is plainly not entitled to relief based on his Grounds
3
     One, Two, and Four because of the effect of his guilty plea.
4
           Moreover, even if Defendant had not pleaded guilty, his claims based on
5
     illegal search and seizure would fail. Fourth Amendment claims are not
6
     cognizable in section 2255 proceedings. See Stone v. Powell, 428 U.S. 465,
7
     486−89, 495 (1976) (reaffirming that the exclusionary rule exists to deter Fourth
8
     Amendment violations by law enforcement personnel rather than to remedy a
9
     wrong against a defendant and as such is a “judicially created remedy rather than a
10
     personal constitutional right”); Kimmelman v. Morrison, 477 U.S. 365, 382−83
11
     (1986) (declining to extend Stone prohibition to ineffective assistance of counsel
12
     claims based on alleged Fourth Amendment violations).
13
           For all of the above reasons, the Court concludes that Defendant’s Motion to
14
     Vacate shall be dismissed as conclusively and plainly without merit, without any
15
     requirement of an evidentiary hearing or response from the Government. See 28
16
     U.S.C. § 2255(b).
17
           Accordingly, IT IS HEREBY ORDERED that:
18
              1. Defendant’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or
19
                  Correct Sentence by a Person in Federal Custody, ECF No. 189, is
20
                  DENIED.
21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 11
     Case 1:16-cr-02065-RMP    ECF No. 190     filed 11/02/20   PageID.1088 Page 12 of 12




1             2. Since Defendant’s motion makes no substantial showing of a denial of

2                a constitutional right, the Court does not issue a certificate of

3                appealability. See 28 U.S.C. § 2253.

4          The District Court Clerk is directed to enter this Order and provide copies to

5    pro se Defendant and counsel.

6          DATED November 2, 2020.

7                                                 s/ Rosanna Malouf Peterson
                                                ROSANNA MALOUF PETERSON
8                                                 United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 12
